DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 10/11/2021; and 05/03/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 07/08/2021 is acceptable.

Claim Objections
Claims 2-8, 10-13 and 15-20 are objected to because of the following informalities: In a first line of all dependent claims 2-8, 10-13 and 15-20, “A display” should correct as – The display --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 5, 7, 9, 11-15, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. [US 2019/0373745].
Regarding claim 1, Miller et al., disclose a display apparatus (10, figures 1-11) comprising:
a display surface (24, figures 2-3 and 6-9) formed from a plurality of display modules (14, figures 1-8) arranged in proximity, each display module comprising a plurality of light-emitting elements (18, figure 1) configured to collectively display one or more of video, graphical, or textual information; and
a support array (86, figure 8) onto which the plurality of display modules is mounted to form the display surface, the support array comprising:
a plurality of tension members (30, figures 1-8); and
a plurality of support members (48, figures 1-8) arranged in an array, each of the plurality of support members comprising a mounting face (46, figures 1-8) and each being supported by at least one of the plurality of tension members (30, figures 1-8);
wherein each of the plurality of tension members are suspended either from a support structure (30, figure 8) or another one of the plurality of support members; and
wherein each of the plurality of display modules is coupled to the mounting face of one or more of the plurality of support members (figures 4-8).
Regarding claim 2, Miller et al., disclose wherein each corresponding display module (14, figures 1-8) is coupled ta a subgroup of two or more of the plurality of the support members (figure 8).
Regarding claim 5, Miller et al., disclose wherein at least one of the support members of the subgroup is coupled to one or more adjacent display modules (14, figures 1-8) in addition to the corresponding display module (figures 1-2 and 8).
Regarding claim 7, Miller et al., disclose wherein each support member is constructed from a plurality of substructures (46/44/46, figures 4-8) that are combined to form the support member (figures 1-5 and 8).
Regarding claim 9, Miller et al., disclose a display apparatus (10, figures 1-11) comprising:
a display surface (24, figures 2-3 and 6-9) formed from a plurality of display modules (14, figures 1-8) arranged in proximity, each display module comprising a plurality of light-emitting elements (18, figure 1) configured to collectively display one or more of video, graphical, or textual information; and
a support array (86, figure 8) onto which the plurality of display modules is mounted to form the display surface, the support array comprising:
a plurality of tension members (30, figures 1-8); and
a plurality of support members (48, figures 1-8) arranged in an array, wherein each support member is constructed from a plurality of substructures (46/44/46, figures 4-8) that are combined to form the support member, wherein each of the plurality of support members comprising a mounting face (46, figures 1-8) and each being supported by at least one of the plurality of tension members (30, figures 1-8);
wherein each of the plurality of tension members are suspended either from a support structure (30, figure 8) or another one of the plurality of support members; and
wherein each of the plurality of display modules is coupled to the mounting face of one or more of the plurality of support members (figures 4-8).
Regarding claim 11, Miller et al., disclose wherein each substructure is formed by bending a corresponding flat (46 & 44 & 46, figures 4, 6 and/or 88 &86 & 88, figure 8) or substantially template into a specified shape for the substructure.
Regarding claim 12, Miller et al., disclose wherein the plurality of substructures for each support member comprises one or more of a mounting face substructure (a front or rear surface(s) 46, figures 4-6; or a front or rear 88/82, figure 8) to which one or more of the plurality of display modules is mounted.
Regarding claim 13, Miller et al., disclose wherein each mounting face substructure includes one or more display module mounting features (84, figure 8) each configured for coupling to one of the plurality of display modules.
Regarding claim 14, Miller et al., disclose a display system (10, figures 1-11) comprising:
a display surface (24, figures 2-3 and 6-9) formed from a plurality of display modules (14, figures 1-8) arranged in proximity, each display module comprising a plurality of light-emitting elements (18, figure 1) configured to collectively display one or more of video, graphical, or textual information;
an elongated support member (32, figure 1 and/or 74, figure 8), and 
a support array (86, figure 8) onto which the plurality of display modules is mounted to form the display surface, the support array comprising:
a plurality of support members (48, figures 1-8) arranged in an array, each of the plurality of support members comprising a mounting face portion (46, figures 1-8) with one or more first display module mounting features (84, figure 8) and a tension supporting portion (30, figures 1-8) extending upward from the mounting face portion;
wherein a first row (figures 1-2 and 8) of the plurality of mounting members are suspended from the elongated support member by their tension supporting portions;
wherein a chain (paragraph 0003, figure 1 and 8) of the plurality of mounting members are suspended from each of the mounting members of the first row, wherein the tension supporting portion of each mounting member of the chain is coupled to the mounting face portion of another one of the plurality of mounting members (figures 1 and 8); and
a plurality of top mounting members (86, figure 8) each corresponding to one of the mounting members of the first row, each top mounting member comprising a main mounting portion with one or more second display module mounting features and at least one alignment portion (46, figure 4-5) extending downward from the main mounting portion, wherein the at least one alignment portion engages the corresponding mounting member of the first row; and
wherein each of the plurality of display modules comprises one or more mounting member (84, figure 8) coupling structures configured for couple to a corresponding one of the first display module mounting features or a corresponding one of the second display module mounting features. 
Regarding claim 15, Miller et al., disclose wherein each of the top mounting members are positioned over the elongated support member (32 and/or 74, figures 1 and 8) so that at least a portion of the elongated support member is obscured by a portion of the plurality of display modules when the plurality of display modules is mounted to the support array (figures 1 and 8).
Regarding claim 17, Miller et al., disclose wherein each mounting member is constructed from a plurality of substructures (each side portion 46, figure 4, 6 and/or 88, figure 8) that are combined to form the mounting member.
Regarding claim 19, Miller et al., disclose wherein each substructure can be formed by bending a corresponding flat (46 & 44 & 46, figures 4, 6 and/or 88 & 86 & 88, figure 8) or substantially template into a specified shape for the substructure.
Regarding claim 20, Miller et al., disclose wherein each top mounting member can be formed by bending a corresponding flat (86, figure 8) or substantially flat template into a specified shape for the top mounting member. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al.,
Regarding claims 8 and 10, Miller et al., disclose a support structure (2, figures 1 and 8) being formed of a thin metal (paragraph 0027). 
	Miller et al., disclose the claimed invention except for wherein at least one of the plurality of substructures is formed from sheet metal.
	It would have been to one of ordinary skill in the art at the time the invention was made to use a thin metal to make the plurality of substructures of Miller et al., for the purpose of providing a strengthening of the support members of the display apparatus.
Regarding claim 18, Miller et al., disclose a support structure (32 & 2, figure 1 and/or 74 & 2, figure 8) being formed of a thin metal (paragraph 0027). 
	Miller et al., disclose the claimed invention except for wherein at least one of the plurality of substructures is formed from sheet metal.
	It would have been to one of ordinary skill in the art at the time the invention was made to use a thin metal to make the plurality of substructures of Miller et al., for the purpose of providing a strengthening of the support members of the display apparatus.

Allowable Subject Matter
Claims 3-4, 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 3 discloses a feature of “wherein the support members of the subgroup are spaced around a periphery of the corresponding display module.”  This feature, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
 	The claim 4 discloses the combination features of “wherein each of the plurality of display modules has four corners, wherein the subgroup of support members comprises four support members, wherein each of the support members of the subgroup are positioned at a corresponding one of the four corners.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 6 discloses the combination features of “wherein a first set of one or more of the support members have a first depth profile and a second set of one or more of the support members have a second depth profile that is different from the first depth profile to provide for a specified contour in the display surface.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 16 discloses the combination features of “wherein a first set of one or more of the support members have a first depth profile and a second set of one or more of the support members have a second depth profile that is different from the first depth profile to provide for a specified contour in the display surface.”  These features, in conjunction with other features, as claimed in the claim 14, were neither found to be disclosed, nor suggested by the prior art of records.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Schuettke et al. [US 2022/0108638] disclose LED module positioning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG S. BUI/Primary Examiner, 2841